Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed on 04/23/2020.
Claims 29 - 37, 38 - 46, 47- 48 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020, 06/10/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
Claim 29 recites the limitation "the condition is met" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
“the condition is met” should be replaced by – the predefined condition is met”.


Claim 38 recites the limitation "the condition is met" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
“the condition is met” should be replaced by – the predefined condition is met”.

47  recites the limitation "the condition is met" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
“the condition is met” should be replaced by – the predefined condition is met”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30-36, 38, 39-45, 47, 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200037345 in view of 20180035459.
Regarding to claim 29, 20200037345 teaches receiving, from a network device, a configuration of a first resource, the first resource being a grant-free resource; receiving, from the network device, an uplink grant indicating a second resource for use in a transmission time interval (grant-free, grant-based resource) [see Paragraph 0398]; 
determining whether a predefined condition associated with a logical channel for the terminal device is met (determining whether a predefined condition associated with a 
in response to determining that the resource is available in the transmission time interval and the condition is met, transmitting uplink data to the network device on the logical channel using the first resource (the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s);) [see Paragraph 0122] [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]. [see Paragraph 0398].
However, 20200037345 does not explicitly teach determining, based on the configuration of the first resource, whether the first resource is available in the transmission time interval;
20180035459, from the same or similar fields of endeavor, teaches receiving, from a network device, a configuration of a first resource, the first resource being a grant-free resource; receiving, from the network device, an uplink grant indicating a second resource for use in a transmission time interval; determining, based on the configuration of the first resource, whether the first resource is available in the transmission time interval (Referring to FIG. 18A, shown is a first example of a frame structure configured for the co-existence of grant-free and grant-based traffic, for example URLL and eMBB, provided by an embodiment of the invention. The vertical dimension is frequency, and the horizontal axis is time, showing a division into OFDM 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180035459 because 20180035459 suggests that Technical advantages are generally achieved, by embodiments of this disclosure which describe techniques for supporting the coexistence of grant-based and grant-free uplink transmissions in a channel. In accordance with an embodiment, a method for mitigating interference is provided.

Regarding to claim 30, 20200037345 further teaches wherein determining whether the condition is met comprises: in response to a first priority of the logical channel being greater than a threshold priority, determining that the condition is met [see Paragraphs 
Regarding to claim 32, 20200037345 further teaches wherein determining whether the condition is met comprises: in response to a constraint indicating that the uplink data on the logical channel is allowed to be transmitted using only the first resource, determining that the condition is met [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]. [see Paragraph 0398]. . 


Regarding to claim 38, 20200037345 teaches a terminal device, comprising: a processor; and a memory coupled to the processor and storing instructions thereon, the instructions, when executed by the processor, causing the terminal device to at least:
receive, from a network device, a configuration of a first resource, the first resource being a grant-free resource; receiving, from the network device, an uplink grant indicating a second resource for use in a transmission time interval (grant-free, grant-based resource) [see Paragraph 0398]; 
determine whether a predefined condition associated with a logical channel for the terminal device is met (determining whether a predefined condition associated with a logical channel for the terminal device is met) [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]; 
in response to determining that the resource is available in the transmission time interval and the condition is met, transmitting uplink data to the network device on the logical channel using the first resource (the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s);) [see Paragraph 0122] [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]. [see Paragraph 0398].

20180035459, from the same or similar fields of endeavor, teaches receive, from a network device, a configuration of a first resource, the first resource being a grant-free resource; receive, from the network device, an uplink grant indicating a second resource for use in a transmission time interval; determine, based on the configuration of the first resource, whether the first resource is available in the transmission time interval (Referring to FIG. 18A, shown is a first example of a frame structure configured for the co-existence of grant-free and grant-based traffic, for example URLL and eMBB, provided by an embodiment of the invention. The vertical dimension is frequency, and the horizontal axis is time, showing a division into OFDM symbols. The first OFDM symbol is labelled 1815. A system bandwidth is divided into two frequency partitions 1800, 1802. The first partition 1800 is available for grant-free traffic and grant-based traffic, with the possibility of overlap, as detailed below. The second partition 1802 is only available for grant-based traffic. For grant-based traffic, shown is a single TTI 1813 having a duration suitable for grant-based traffic, for example having a 0.5 ms TTI duration. The TTI 1813 for grant-based traffic ("grant-based TTI") is sub-divided into four (more generally some two or more) sub-TTIs 1805, 1807, 1809, 1811, each of which corresponds to a TTI for grant-free traffic ("grant-free TTI"). Each of the four grant-free TTIs 1805, 1807, 1809, 1811 has a duration suitable for grant-free traffic, 0.125 ms in the illustrated example. The shorter TTI duration used in the first frequency partition is suitable for grant-free traffic requiring low latency.) [see Paragraph 0095].


Regarding to claim 39, claim 39 is rejected the same limitations of claim 30 above.
Regarding to claim 40, claim 40 is rejected the same limitations of claim 31 above.
Regarding to claim 41, claim 41 is rejected the same limitations of claim 32 above.

Regarding to claim 42, claim 42 is rejected the same limitations of claim 33 above.
Regarding to claim 43, claim 43 is rejected the same limitations of claim 34 above.
Regarding to claim 44, claim 44 is rejected the same limitations of claim 35 above.
Regarding to claim 45, claim 45 is rejected the same limitations of claim 36 above.


Regarding to claim 47, 20200037345 teaches a non-transitory computer readable medium having instructions stored thereon, the instructions, when executed on at least one processor, causing the at least one processor to at least:
receiving, from a network device, a configuration of a first resource, the first resource being a grant-free resource; receiving, from the network device, an uplink 
determining whether a predefined condition associated with a logical channel for the terminal device is met (determining whether a predefined condition associated with a logical channel for the terminal device is met) [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]; 
in response to determining that the resource is available in the transmission time interval and the condition is met, transmitting uplink data to the network device on the logical channel using the first resource (the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s);) [see Paragraph 0122] [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]. [see Paragraph 0398].
However, 20200037345 does not explicitly teach determining, based on the configuration of the first resource, whether the first resource is available in the transmission time interval;
20180035459, from the same or similar fields of endeavor, teaches receiving, from a network device, a configuration of a first resource, the first resource being a grant-free resource; receiving, from the network device, an uplink grant indicating a second resource for use in a transmission time interval; determining, based on the configuration of the first resource, whether the first resource is available in the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180035459 because 20180035459 suggests that Technical advantages are generally achieved, by embodiments of this disclosure which describe techniques for supporting the coexistence of grant-based and grant-free uplink transmissions in a channel. In accordance with an embodiment, a method for mitigating interference is provided.



Regarding to claim 48, claim 48 is rejected the same limitations of claim 30 above.


Allowable Subject Matter
Claims 37, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412